DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the cross reference data needs to be updated to reflect the status of the copending applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-3 and 18-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 2 and 18 recite; “the intestinal tract” in lines 1-2.
Claims 3 and 19 recite; “the small intestine” in lines 1-2.  

Each recitation is a positive recitation of a human body part, it is suggested that the word “the” is replaced with “a” or “an” where appropriate. 
Claim Objections
Claims 2-3, 12 and  16-19 are objected to because of the following informalities:  
Claim 2 recites “the intestinal tract” in lines 1-2 and “HP-cells” in line 6.  It is suggested that these limitations are amended to recite “an intestinal tract” and “the HP-cells” to comply with antecedent basis.  
Claim 3 recites “the small intestine” in lines 1-2”. It is suggested that this limitation is amended to recite “a small intestine” to comply with antecedent basis.
Claim 12 recites “wherein delivering” in line 1.  It is suggested that this limitation is amended to recite “wherein the delivering” to comply with antecedent basis.
Claim 16 recites “the absorption” in line 2.  It is suggested that this limitation is amended to recite “an absorption” to comply with antecedent basis. 
Claim 17 recites “stimulate HP-cells” in line 2.  It is suggested that this limitation is amended to recite “stimulate the HP-cells” to comply with antecedent basis. 
Claim 18 recites “the intestinal tract” in lines 1-2 and “stimulate HP-cells” in line 6.  It is suggested that these limitations are amended to recite “an intestinal tract” and “the HP-cells” to comply with antecedent basis.  
Claim 19 recites “the small intestine” in lines 1-2”. It is suggested that this limitation is amended to recite “a small intestine” to comply with antecedent basis.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a capsule designed to be swallowed, does not reasonably provide enablement for any and all devices which are capable of being delivered to an intestinal tract of a patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   
MPEP 2173 (III)(B) states that “Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive right of the patent.”  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249, 85 USP	2d 1654, 1658 (Fed. Cir. 2008).  MPEP 2163(II)(3)(a) states, in the relevant part, that “a claim which encompasses two or more embodiments or species within the scope of the claimed is analyzed as a claim drawn to a genus”.  The limitation directed to a “device” is considered to be drawn to a genus given the breadth of the term in the art, encompassing any device capable of delivery to an intestinal tract of a patient.  This would include self-contained stimulators such as capsules to be swallowed by the patient and intestinal implants which can be permanent 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
It is the position of the Office that the currently claimed “device” delivered to the intestinal tract which includes implants of any kind are not disclosed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 17, and 19-21 of U.S. Patent No. 9,403,022. Although the claims at issue are not identical, they are not patentably distinct from each other.
16/552,570
9,403,022
Common Subject Matter
2, 12-13 and 17-18
1
Method for stimulating hormone producing cells in the intestinal tract of a patient to secrete GR-hormone, the method including ingesting a device which is configured to travel through the intestinal tract; delivering electrical stimulation in the form of a waveform to stimulate HP-Cells to secrete GR-hormone without peristaltic contraction. 
3, 19
2
wherein the intestinal wall is a wall of the 
small intestine.
4, 20
3
wherein the HP-cells comprise K-cells or 
L-cells.
5, 21
4
wherein the secreted GR-hormone comprises an 
incretin or GLP-1. 
6
5
modulating a release of insulin in the patient responsive to the secreted GR-hormone.
7
6
herein the insulin release is modulated by the 
electrical stimulation of the HP-cells to produce an increase in plasma insulin within 30 minutes of stimulation.
8
7
further comprising: controlling a blood glucose 
level of the patient responsive to the secreted GR-hormone.
9
8
further comprising: suppressing an appetite 
level of the patient responsive to the secreted GR-hormone.
10
9
wherein the waveform is a square wave shape.
11
17
using a pressure sensor
14
19
wherein the ingestion of the device is coordinated with a ingestion of food.
15
20
wherein the device is ingested during a selected time period before, during or after the ingestion of food. 
16
21
wherein a time period is selected to coordinate 
the stimulation of the HP-cells with the absorption of nutrients from the food into a blood stream. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792